Title: To George Washington from Major General Horatio Gates, 21 June 1780
From: Gates, Horatio
To: Washington, George



Sir
Travellers-Rest 21st June 1780

Congress have doubtless acquainted Your Excellency with Their having sent me Orders to take Command of the Southern Department, and to proceed immediately to petersbourg. as all appearances from that Quarter are exceeding Gloomy, I could wish Your Excellency would somewhat Brighten the Scene, by indulging me in my request, to Obtain Colonel Kuscuiusco for my Chief Engineer. His Services with me in the Campaign of 77. and the High Opinion I entertain of His Talents, and His Honour, induce me to be thus importunate with Your

Excellency, to let me have The Colonel for my Chief Engineer. I hope Your Excellency received the Stationary I order’d to be sent you last Fall. I have Letters acquainting me, of its being deliverd to D.Q.M. at Hartford, to be forwarded to Your Head Quarters. with all due respect I am Sir Your Excellencys most Obedient Humble Servant

Horatio Gates

